United States Court of Appeals
                     For the First Circuit


No. 19-2150

                         UNITED STATES,

                            Appellee,

                               v.

                    JULIO N. CASIANO-SANTANA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                  Thompson, Boudin, and Barron,
                         Circuit Judges.


     Irma R. Valldejuli on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Robert P. Coleman III, Assistant United States
Attorney, on brief for appellee.



                          June 17, 2021
          BOUDIN, Circuit Judge.           Officers of the Puerto Rico

Police Department watched Julio Casiano-Santana ("Casiano") engage

in a drug deal.   They arrested him, recovering a loaded pistol and

three bags of crack cocaine from the scene.         Casiano was charged

with possession of a firearm in furtherance of a drug trafficking

crime, 18 U.S.C. § 924(c)(1)(A)(i), two counts of possession with

intent to distribute controlled substances, 21 U.S.C. § 841(a)(1)

and (b)(1)(C), and possession of a firearm by a convicted felon,

18 U.S.C. § 922(g)(1).     Casiano moved to suppress the drugs, the

gun, and certain statements he had made following his arrest, but

his motion was denied.

          Casiano   then    reached    a    plea   agreement    with     the

government,   pleading   guilty   to   possession    of    a   firearm    in

furtherance of    a drug trafficking crime and possession of a

controlled substance with intent to distribute in exchange for the

government dropping the other two charges.          He was sentenced to

103 months in prison.

          On appeal, Casiano argues that his plea was invalid

because he entered it without knowing that he was waiving his right

to appeal the denial of his suppression motion.1          Because Casiano

did not raise this objection below, our review is for plain error.


1    Though Casiano's plea agreement contained a waiver of appeal
provision, the parties agree that the waiver does not bar a
challenge to the validity of the plea itself. United States v.
Goodman, 971 F.3d 16, 19 (1st Cir. 2020).
                                  - 2 -
See United States v. Vonn, 535 U.S. 55, 58–59 (2002).                  Casiano

must show "(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected [his] substantial rights,

but also (4) seriously impaired the fairness, integrity, or public

reputation    of    judicial    proceedings."     United   States     v.   Díaz-

Concepción, 860 F.3d 32, 36 (1st Cir. 2017).

           "Federal Rule of Criminal Procedure 11 requires a court

to conduct a plea colloquy, advising the defendant of his rights

and questioning him to establish that the plea is knowing and

voluntary."    United States v. Smith, 511 F.3d 77, 85 (1st Cir.

2007); see Fed. R. Crim. P. 11(b).            As part of that requirement,

the district judge must confirm that the defendant understands the

consequences       of   his   plea,   including   the   waiver   of    certain

enumerated rights.        Fed R. Crim. P. 11(b)(1).        Rule 11 does not

explicitly require the court to warn the defendant that he waives

the right to appeal any interlocutory order, and it is long-settled

law that a defendant who enters an unconditional guilty plea waives

the right to bring claims regarding non-jurisdictional, pre-plea

constitutional violations like the denial of a suppression motion

at issue here.      Class v. United States, 138 S. Ct. 798, 805 (2018).

           Neither Casiano nor his attorney expressed any lack of

understanding of this rule or a belief that it did not apply to

Casiano.     In fact, the district court engaged in a robust plea

colloquy with Casiano, who said whenever asked that he understood

                                      - 3 -
the consequences of his plea, including the provision waiving his

right to appeal from the judgment of conviction.

          But   even   if   we   credit   Casiano's   claim   that   he

misunderstood the consequences of his plea, Casiano cites not one

case in which this Court (or any other) has required a district

judge to specifically advise a defendant that he would be waiving

his right to challenge a suppression motion where there was no

indication that the defendant believed otherwise.     Therefore, even

if we determined the sentencing court's silence was error, it could

not have been clear or obvious.

          Affirmed.




                                 - 4 -